Citation Nr: 1638993	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-23 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to an increased evaluation for type II diabetes mellitus, currently assigned a 20 percent evaluation.



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran had requested a hearing before the Board, which was scheduled in October 2016.  However, he has cancelled that scheduled hearing.  Therefore, his hearing request is deemed withdrawn.

The Board also notes that the Veteran's appeal had originally included the issue of entitlement to an increased evaluation for coronary artery disease.  However, the Veteran did not submit a substantive appeal for that particular issue following the issuance of the May 2009 statement of the case.  Instead, he limited his appeal to the issue listed on the title page.  Therefore, that issue no longer remains in appellate status, and no further consideration is required.



FINDING OF FACT

There is no longer a case or controversy with respect to the claim for an increased evaluation for type II diabetes mellitus.



CONCLUSION OF LAW

The appeal for the issue of entitlement to an increased evaluation for type II diabetes mellitus is dismissed. 38 U.S.C.A. § 7105 (West 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. See 38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.101(d).

In September 2016, the Veteran was contacted to confirm his Board hearing scheduled in October 2016.  However, he indicated that he had spoken to his representative and was satisfied because he had a 100 percent combined rating.  He also requested that the hearing be cancelled, as there was no further appeal to pursue.  As a result, there remains no allegation of error, either express or inferred, of fact or law.  As there is no case or controversy, the appeal is dismissed. See 38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.101 (d).


ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


